Notice of Pre-AIA  or AIA  Status
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 30 July 2020. Claims 1-14 are currently pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32a and 32b, as disclosed in paragraph 0060; and 43, as disclosed in paragraph 0063. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 3, it appears that the phrase “the patella bone” should read “a patella bone.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. 10,765,462 in view of Ricker et al. (U.S. Patent Application Publication 2017/0105775).
	U.S. Patent 10,765,462 disclose the claimed invention (see claims 14-17) except for wherein the plurality of nodes extend radially out from the fixation hub. Vickaryous et al. teach the use of a patella bone plate (100) comprising a fixation body (102) including a fixation hub (i.e. hub defined by portion of 102 interior to 112 as best seen in Figure 1A), and a plurality of fixation nodes (106) that extend radially out from the fixation hub (radial extension as best seen in Figure 1A) (see Figures 1A-2, and paragraphs 0026-030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of U.S. Patent 10,765,462 with wherein the plurality of nodes extend radially out from the fixation hub in view of Ricker et al. in order to securely stabilize bone portions on either side of a fracture.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricker et al. (U.S. Patent Application Publication 2017/0105775).
	Ricker et al. disclose (as to claim 1) a patella bone plate (100) comprising a fixation body (102) including a fixation hub (i.e. hub defined by portion of 102 interior to 112 as best seen in Figure 1A) having an inner surface (i.e. surface adjacent 10 as best seen in Figure 2) capable of facing a patella bone and an outer surface (i.e. surface visible in Figure 1A) opposite the inner surface, and an array of fixation holes (104) that extend through the fixation hub from the inner surface to the outer surface; and a plurality of fixation nodes (106) that extend radially out from (i.e. via 109) the fixation hub (radial extension as best seen in Figure 1A), each of the plurality of fixation nodes defining a respective fixation hole (110), wherein the fixation body defines a plurality of apertures (i.e. two left and right-most elongate holes adjacent central hole in 102 as best seen in Figure 1A) that extend through the fixation hub from the outer surface to the inner surface, wherein the apertures are elongate along a central axis (i.e. axis of each aperture extending from top-to-bottom as best seen in Figure 1A), wherein (as to claim 2) the central axes of the apertures are tangential to a common circle that is centered about a geometric center of the fixation hub (see annotated Figure below), wherein (as to claim 3) the apertures are dog bone shaped (shape as best seen in as to claim 4) the apertures are circumferentially equidistantly spaced from each other (i.e. by 180°), wherein (as to claim 8) each of the fixation nodes defines a respective eyelet (i.e. eyelet defined by material of 106 defining 110) that, in turn, defines the respective fixation hole, wherein (as to claim 9) the plate further comprises a plurality of arms (109) that extend radially outward from the fixation hub to a respective one of the fixation nodes (extension as best seen in Figure 1A), and wherein (as to claim 14) the fixation body is preformed such that the inner surface is concave (see Figure 1C, and paragraphs 0026 and 0029) (see annotated Figure below, Figures 1A-2, and paragraphs 0026-030).

    PNG
    media_image1.png
    527
    384
    media_image1.png
    Greyscale

Claims 1, 5-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rise et al. (U.S. Patent 9,517,097).
	Rise et al. disclose (as to claim 1) a patella bone plate (200) comprising a fixation body (i.e. body defined by 200) including a fixation hub (see annotated Figure as to claim 5) the array is a first array, and the fixation hub further comprises a second array of fixation holes that is disposed radially outward with respect to the first array (see annotated Figure below), wherein (as to claim 6) the fixation holes of the second array are alternatingly arranged with the fixation holes of the first array (alternating arrangement illustrated as dashed line connecting the first and second arrays, see annotated Figure below), wherein (as to claim 10) the plate further comprises a plurality of pairs of arms (e.g. 221/224, 222/226, 221/226, 222/223, 224/226, 223/226), wherein each of the pairs of arms extends radially outward from the fixation hub to a respective one of the fixation nodes (see annotated Figure below), and wherein (as to claim 11) first and second arms of each pair of arms converge toward each other as they extend from the fixation .

    PNG
    media_image2.png
    527
    649
    media_image2.png
    Greyscale

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helfet et al. (U.S. Patent Application Publication 2017/0065315).
	Helfet et al. disclose (as to claim 1) a patella bone plate (20) comprising a fixation body (24) including a fixation hub (see annotated Figure below) having an inner surface (24a) capable of facing a patella bone (60) and an outer surface (24b) opposite the inner surface, and an array of fixation holes (i.e. four instances of 26, see annotated Figure below) that extend through the fixation hub from the inner surface to the outer surface; and a plurality of fixation nodes (i.e. nodes defined by 28 and 30) that extend as to claim 5) the array is a first array, and the fixation hub further comprises a second array of fixation holes (i.e. two instances of 26) that is disposed radially outward with respect to the first array (see annotated Figure below), and wherein (as to claim 7) the central axes of the apertures are coincident with a respective straight line that extends from a central axis of the hub to a central hole axis of an aligned one of the fixation holes of the second array (see annotated Figure below) (see annotated Figure below, Figures 1A-5, and paragraphs 0031-0101).

    PNG
    media_image3.png
    473
    641
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricker et al. (U.S. Patent Application Publication 2017/0105775), as applied to claim 1 above, in view of Appenzeller et al. (U.S. Patent 10,004,603).
	Regarding claim 12, Ricker et al. disclose that the patella bone plate can comprise any number of suitable shapes (see paragraph 0029); however, fail to explicitly disclose wherein the nodes are equidistantly spaced circumferentially about the fixation hub. Appenzeller et al. teach the use of a patella bone plate (1) comprising a fixation hub (217), and a plurality of fixation nodes (i.e. nodes defined at ends of 15), wherein the nodes are capable of being equidistantly spaces circumferentially about the 
	Regarding claim 13, Ricker et al. disclose the claimed invention except for wherein the fixation holes of the array of fixation holes and of the nodes are variable angle fixation holes. Appenzeller et al. teach the use of a patella bone plate (1) comprising fixation holes, wherein the fixation holes are variable angle fixation holes (30) (see Figure 8, column 20, line 35 – column 21, line 33, and column 28, lines 52-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ricker et al. with wherein the fixation holes of the array of fixation holes and of the nodes are variable angle fixation holes in view of Appenzeller et al. in order to allow for the trajectory of a fixation device to be adjusted if so desired.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vickaryous (U.S. Patent Application Publication 2019/0000516) disclose a patella bone plate comprising a fixation body including a fixation hub, and a plurality of fixation nodes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775